Name: 2006/850/EC: Council Decision of 20 November 2006 extending to the non-participating Member States the application of Decision 2006/849/EC amending and extending Decision 2001/923/EC establishing an exchange, assistance and training programme for the protection of the euro against counterfeiting (the Pericles programme)
 Type: Decision
 Subject Matter: monetary relations;  research and intellectual property;  criminal law;  European construction;  management;  social affairs
 Date Published: 2007-08-01; 2006-11-28

 28.11.2006 EN Official Journal of the European Union L 330/30 COUNCIL DECISION of 20 November 2006 extending to the non-participating Member States the application of Decision 2006/849/EC amending and extending Decision 2001/923/EC establishing an exchange, assistance and training programme for the protection of the euro against counterfeiting (the Pericles programme) (2006/850/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 308 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament, Whereas: (1) When adopting Decision 2006/849/EC (1) the Council indicated that it should apply in the participating Member States as defined in the first indent of Article 1 of Regulation (EC) No 974/98 of 3 May 1998 on the introduction of the euro (2). (2) However, the exchange of information and staff and the assistance and training measures implemented under the Pericles programme should be uniform throughout the Community and the requisite steps should therefore be taken to guarantee the same level of protection for the euro in the Member States where the euro is not the official currency, HAS DECIDED AS FOLLOWS: Article 1 The application of Decision 2006/849/EC shall be extended to Member States other than the participating Member States as defined in the first indent of Article 1 of Council Regulation (EC) No 974/1998. Article 2 This Decision shall take effect on the day of its publication in the Official Journal of the European Union. Done at Brussels, 20 November 2006. For the Council The President J. KORKEAOJA (1) See page 28 of this Official Journal. (2) OJ L 139, 11.5.1998, p. 1.